Citation Nr: 1244270	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-45 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for post-traumatic stress disorder (PTSD) for the period from April 16, 2007, to September 15, 2010.  

2.  Entitlement to an initial rating higher than 50 percent for PTSD for the period since September 16, 2010.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1954 to May 1957.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for PTSD, effective April 16, 2007.  

An August 2012 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective September 16, 2010.  Since that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in September 2010.  The diagnosis was PTSD.  A Global Assessment of Functioning (GAF) score of 51 was assigned.  Since that time, the evidence of record raises a question as to the current severity of the Veteran's service-connected PTSD.  For example, a February 2011 VA treatment report, contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, relates diagnoses of PTSD, chronic, and a major depressive disorder, recurrent and mild.  A GAF score of 45 was assigned at that time.  The examiner also reported that the Veteran had symptoms including auditory hallucinations without command.  A June 2012 VA treatment entry in Virtual VA also indicates diagnoses of PTSD, chronic, and a major depressive disorder, recurrent and mild, as well as a GAF score of 45.  
Further, in his November 2010 VA Form 9, the Veteran specifically requested that he be scheduled for an additional VA examination.  As such, the Board has no discretion and must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, the Board notes that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU rating is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

A prior January 2010 VA psychiatric examination report relates a diagnosis of PTSD, chronic.  A GAF score of 60 was assigned at that time.  The examiner indicated that the Veteran had symptoms that interfered with his social functioning to a moderate degree and that as a result it appeared likely that if he had been presently working, he would have problems at times with decreased efficiency.  As the examiner reported that the Veteran would have decreased efficiency with employment, the Board finds that the record raises the issue of a TDIU claim in this matter.  

Further, in light of Rice and the remand of the claims for higher ratings for PTSD, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided current VCAA notice as to her claim for entitlement to a TDIU rating.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for PTSD since March 2012.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically VA treatment records since March 2012 should be obtained.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his PTSD.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All signs and symptoms of the service-connected PTSD should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner should report all pertinent findings and estimate the Veteran's GAF score.  
The examiner must describe the impact of the Veteran's PTSD on his occupational and social functioning, and specifically opine as to whether his PTSD renders him unemployable.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


